Mrs. Bridger obtained a verdict against the Central Railroad Co. for the admitted market value of goods-shipped by her from Toccoa, Ga., by the Richmond & Danville Railroad Co., to be carried from there to Atlanta, and thence by defendant’s line to Gordon, Ga. The goods were received in good order by defendant-from the Richmond & Danville Co., and were desti’oyed by fire while in defendant’s possession at Sunnyside station. It does not appear how the fire occurred. De*473fendant moved’ for a new trial on the general grounds,, and because the court ruled that the bill of lading under which the goods were shipped was not an express contract as between plaintiff and defendant; that plaintiff was not bound by the valuation expressed in the bill of lading; and that any benefits that might belong to the Richmond & Danville Co. thereunder, would not inure to the benefit of defendant. The motion was overruled. The bill of lading (which was signed for the shipper as well as for the carrier) purports to be a through bill of lading. The material parts of it are as follows:
“Marked, R. Bridger, Gordon, Ga. Rates guaranteed only from Toccoa to Atlanta, at 33 cts. per hundred pounds. Received of Mrs. R. Bridger, in outward, apparent good order, inward, condition of contents unknown, and for which (viz. condition of contents) this-company or any of its connections to place of delivery shall not be responsible,-pkgs., value unknown,. to be transported by the Richmond and Danville Railroad Company to--, thence by connecting lines-to--, Ga.,” (enumerating the packages) “supposed to be marked and numbered as per margin, to be-transported as above specified, and delivered to the agents of the connecting railroad companies or steamer, and by them to be delivered to the next connecting railroad or steamer, and in like manner to he delivered to-each connecting railroad company or steamer until said goods or merchandise shall reach the point named in the receipt. As the packages aforesaid must pass through the custody of several carriers, it is understood, as a part-of the consideration on which said packages are received, that the exceptions from liability made by such carriers respectively shall operate, in the carriage by them respectively of said packages, as though herein inserted at length. . . And it is expressly understood, that-for all loss or damage occurring in the transit of said *474packages, the legal remedy shall be against the particular carrier in whose custody the said packages may actually be at the time of the happening thereof; it being understood that the Richmond & Danville Railroad Company, in receiving the said packages to be forwarded as aforesaid, assumes no other responsibility for their safety or safe carriage than may be incurred on its own road, and it is expressly confined to the roads and stations of the Richmond & Danville Railroad Company. . . . And in case of loss or damage to any of the goods named in this bill of lading, for which the Richmond & Danville Railroad or connecting railroad companies, or the railroads, steamers or forwarding lines with which they connect, may be liable, it is agreed and understood that they shall have the benefit of any insurance effected by or for account of the owner of said ‘goods. . Across the face of the bill of lading was written : “Released and value lim. to $5.00 per cwt. in ease of total loss.”
Lawton & Cunningham, for plaintiff in error.
Washington Dessau and J. W. Lindsey, contra.